United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0131
Issued: June 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 23, 2018 appellant, through counsel, filed a timely appeal from an August 30,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that counsel did not appeal from the October 11, 2018 decision which denied appellant’s claim
for a schedule award. Therefore, the Board has not exercised jurisdiction over that decision. See 20 C.F.R.
§ 501.3(c)(4).

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of total disability, commencing March 1, 2016, causally related to her accepted August 19, 2015
employment injury; and (2) whether appellant has met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional conditions of reflex
sympathetic dystrophy (RSD)/complex regional pain syndrome (CRPS).
FACTUAL HISTORY
On August 21, 2015 appellant, then a 31-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on August 19, 2015 she injured her left calf when a dog bit her while
she was in the performance of duty. She stopped work on August 19, 2015 and returned to work
on August 20, 2015. OWCP accepted the claim for a puncture wound to the left lower leg. It paid
appellant wage-loss compensation for intermittent time lost from work in October 2015.4
Dr. Matthew M. Richlen, Board-certified in family medicine, found in a November 16,
2015 report that appellant could resume work on November 17, 2015 with no restrictions.
On March 11, 2016 appellant filed a notice of recurrence (Form CA-2a) claiming disability
commencing March 1, 2016 causally related to her August 19, 2015 employment injury. She
related that following her injury she initially had performed modified employment prior to
resuming her regular work duties.
Dr. Richlen on March 3, 2016 indicated that he had evaluated appellant for “a flare up of
[appellant’s] left lower leg pain that started after a work injury in August 2015.” He found that
she could perform sedentary employment from March 2 through 16, 2016.
In a progress report dated March 16, 2016, Dr. Jennifer N. Klopfstein, a Board-certified
physiatrist, evaluated appellant for pain and swelling in her left leg that had begun on August 19,
2015 after a dog bite to the anterior proximal tibial area of the left leg. She noted that appellant
had gradually returned to her usual employment, but currently had limitations. Dr. Klopfstein
diagnosed left leg pain. In a work status report dated March 16, 2016, she indicated that appellant
could perform sedentary employment.
By development letter dated April 7, 2016, OWCP advised appellant of the definition of a
recurrence of disability and the type of evidence necessary to establish that she had employmentrelated disability beginning March 1, 2016. It afforded her 30 days to submit additional evidence.
OWCP subsequently received a March 4, 2016 report from Dr. Richlen. Dr. Richlen noted
that appellant had experienced periodic aggravations of left knee pain after an August 2015 dog
bite. He found that she had “significant swelling on the medial aspect of the proximal left lower
leg near the pes anserine” that was tender to the touch, but not “hot or red.” Dr. Richlen diagnosed
4

By decision dated April 8, 2016, OWCP denied appellant’s claim for wage-loss compensation from October 28
to 30, 2015. It found that the medical evidence was insufficient to support disability from work during the claimed
period.

2

left lower leg pain and bursitis/tendinitis of the left pes anserinus. He referred appellant for an
ultrasound to rule out an infection due to the extent of swelling and related, “Given [appellant’s]
significant debility with her current symptoms, I will put her on seated-only work until then.”
In a progress report dated April 6, 2016, Dr. Klopfstein discussed appellant’s history of an
August 19, 2015 employment injury and diagnosed left leg pain. In an April 6, 2016 work status
report, she opined that appellant could work in a seated position.
On April 13, 2016 Dr. Richlen advised that appellant had “left lower leg swelling and pain
due to a work[-]related dog bite injury from August 19, 2015.”
By decision dated June 7, 2016, OWCP denied appellant’s claim for a recurrence of
disability. It found that the medical evidence submitted failed to establish that her accepted
August 19, 2015 employment injury had worsened to the extent that she was disabled from work
beginning March 1, 2016.
In a report dated June 27, 2016, Dr. Richlen reviewed appellant’s history of a dog bite on
the left lower leg close to her knee on August 19, 2015 with intermittent pain and swelling
subsequent to the injury. She underwent an ultrasound due to “significant pain and swelling,” but
appellant’s symptoms had abated prior to the ultrasound. Dr. Richlen related:
“Within a reasonable degree of medical certainty, [appellant’s] symptoms dating
from February to the present are directly related to her original dog bite injury
sustained on August 19, 2015. No other intervening cause can be identified.
Causes such as internal knee derangement, nerve injury, bursitis, and infection have
been ruled out. In my opinion [appellant] has developed reflex sympathetic
dystrophy of the left lower extremity due to her dog bite injury on August 19, 2015.
Due to this she cannot stand or walk for long periods of time as this activity
produces significant swelling, tenderness, difficulty ambulating, and pain.”
On July 2, 2016 appellant requested a review of the written record before an OWCP
hearing representative.
By decision dated November 22, 2016, OWCP’s hearing representative affirmed the
June 7, 2016 decision. He found that Dr. Richlen had failed to provide rationale explaining how
appellant sustained RSD or a recurrence of disability due to her accepted employment injury.
On December 27, 2016 appellant requested reconsideration.5
On January 23, 2017 Dr. Richlen indicated that he was treating appellant for CRPS/RSD
of the lower left leg.6 He advised that she had work restrictions and recommended a functional
capacity evaluation.

5

Appellant submitted reports from a physician assistant dated December 9, 2016 and January 6, 2017 regarding
her treatment after a left ankle injury.
6

Dr. Richlen provided similar findings in a report dated February 21, 2017.

3

In a report dated February 9, 2017, Dr. Sean C. Tracy, a Board-certified orthopedic
surgeon, indicated that appellant had returned to her usual employment and had no further pain or
partial disability.
By decision dated March 24, 2017, OWCP denied modification of its November 22, 2016
decision.7
OWCP subsequently received a March 21, 2017 report from Dr. Richlen, who again
diagnosed RSD/CRPS and found work restrictions.
In a report dated June 12, 2017, Dr. Richlen related that appellant had sustained
RSD/CRPS as a result of the dog bite to her left lower leg on August 19, 2015, with “most of
[appellant’s] pain centered on the region of the dog bite just below the knee on the inside of the
leg.” He advised that he had diagnosed CRPS using the “Budapest criteria,” noting that she had
disproportionate pain, hyperesthesia and allodynia, swelling, and “intermittent palpable warmth
and edema.” Dr. Richlen indicated that diagnostic studies had yielded unremarkable findings and
that “no other diagnosis better explains [appellant’s] signs and symptoms.”8
On June 29, 2017 appellant requested reconsideration.
By decision dated September 27, 2017, OWCP denied modification of its March 24, 2017
decision. It found that Dr. Richlen had failed to support his diagnoses of RSD with objective
findings. OWCP further determined that the evidence was insufficient to demonstrate that
appellant had sustained an employment-related recurrence of disability.
Thereafter, OWCP received a June 26, 2017 report from Dr. Richlen. Dr. Richlen
reviewed appellant’s symptoms of increased pain and swelling in her left lower leg after carrying
mail. He diagnosed a suspected exacerbation of RSD/CRPS and found that she could not work.
In a report dated July 13, 2017, Dr. Richlen indicated that appellant’s leg symptoms had
improved because she was off work and not walking. He advised that she could resume work
walking no more than two hours. Dr. Richlen diagnosed left lower leg CRPS following an
August 19, 2015 dog bite.
In a report dated March 19, 2018, Dr. Richlen asserted that he had been treating appellant
for RSD/CRPS of the left lower extremity due to a “work[-]related dog bite sustained on
August 19, 2015.” He related:
“The vast majority of chronic regional pain syndrome occurs after an inciting event.
On the date of [appellant’s] injury she was bit by a dog on the inside of her lower
leg just below her left knee. In people who develop chronic regional pain syndrome
such as [appellant] this injury results in excessive inflammation and/or central
7

OWCP initially issued a decision dated March 2, 2017 which was returned to sender as it had the wrong address.
It reissued the decision on March 24, 2017.
8
On July 13 and August 17, 2017 Dr. Richlen provided work restrictions due to CRPS/RSD resulting from
appellant’s August 19, 2015 employment injury.

4

neurologic sensitization. This results in long[-]term pain that is out of proportion
to the inciting event. Consequently, there is a direct causal relationship between
the dog bite and her development of chronic regional pain syndrome in the same
area.”
Dr. Richlen noted that examinations had revealed the presence of “swelling, warm or cool
skin, allodynia, hyperalgesia, focal sweating, and/or limited range of motion” which constituted
objective evidence supporting the diagnosis. He noted that objective studies were normal which
“strongly supports the diagnosis of chronic regional pain syndrome. In other words, these tests
are expected to be negative in chronic regional pain syndrome.”
In a report dated May 16, 2018, Dr. Richlen discussed appellant’s history of a dog bite on
August 19, 2015 and described in detail her subsequent medical treatment. He noted that he
initially had treated her on August 21, 2015 for swelling and a skin abrasion and prescribed
antibiotics. Appellant had continued to experience swelling and a September 14, 2015 magnetic
resonance imaging scan study showed “nonspecific soft-tissue edema.” Dr. Richlen related that
she had resumed work with restrictions, but continued to have leg pain and swelling. He referred
appellant for an ultrasound on March 3, 2016 as the “area remained swollen and there was
suspicion for bursitis and possible infection.” Dr. Richlen advised that he had continued to treat
her for pain, swelling, and tenderness and found work restrictions.
On June 5, 2018 appellant, through counsel, requested reconsideration.
By decision dated August 30, 2018, OWCP denied modification of its September 27, 2017
decision.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.9 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.10
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a

9

20 C.F.R. § 10.5(x); J.D., Docket No. 18-1533 (issued February 27, 2019).

10

Id.

5

condition that results from a new injury, even if it involves the same part of the body previously
injured.11
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.12 Where no such rationale is present,
the medical evidence is of diminished probative value.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability, commencing March 1, 2016, causally related to her accepted August 19, 2015
employment injury.
On March 3, 2016 Dr. Richlen noted that appellant had increased pain in her left lower leg
that had begun after an August 2015 employment injury. He opined that she could perform
sedentary employment. However, the Board has held that pain is a symptom rather than a medical
diagnosis, and thus this report is of limited probative value in establishing a recurrence of disability
causally related to the August 19, 2015 employment injury.14
In a report dated March 4, 2016, Dr. Richlen noted that appellant had pain and swelling of
the left leg after walking. He discussed her history of an August 2015 dog bite and diagnosed pain
in the left lower leg and bursitis/tendinitis of the left pes anserinus. Dr. Richlen found that
appellant could perform sedentary employment. He did not, however, directly address the cause
of the bursitis/tendinitis. Medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship.15
In a March 16, 2016 report, Dr. Klopfstein obtained a history of appellant experiencing left
leg pain and swelling after an August 19, 2015 dog bite. She diagnosed left leg pain and found
that appellant could work with restrictions. Dr. Klopfstein provided similar findings in a report
dated April 6, 2016. As discussed, a diagnosis of left leg pain is a description of a symptom rather

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); F.C., Docket
No. 18-0334 (issued December 4, 2018).
12

J.D., Docket No. 18-0616 (issued January 11, 2019).

13

G.G., Docket No. 18-1788 (issued March 26, 2019).

14

F.D., Docket No. 18-0199 (issued March 20, 2019).

15

M.C., Docket No. 18-0919 (issued October 18, 2018).

6

than a clear diagnosis of a medical condition, and thus insufficient to satisfy appellant’s burden of
proof with respect to causal relationship.16
The remaining medical evidence is insufficient to establish that appellant sustained a
recurrence of disability due to the accepted condition of a puncture wound to the left leg. In reports
dated June 27, 2016 through May 16, 2018, Dr. Richlen found that she had work restrictions due
to RSD/CRPS rather than a spontaneous worsening of the accepted condition.17 As he did not
relate appellant’s disability to the accepted condition of a left leg puncture wound, his reports are
insufficient to meet her burden of proof to establish an employment-related recurrence of
disability.18
The Board finds that the medical evidence submitted is insufficient to establish disability
from work commencing March 1, 2016 causally related to residuals of the accepted employment
injury. Thus, the Board finds that appellant has not established by the weight of the reliable,
probative, and substantial evidence, a change in the nature and extent of the injury-related
condition resulting in her inability to perform her employment duties.19
Appellant may submit new evidence with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA20 has the burden of proof to establish the
essential elements of his or her claim, including the fact that he or she is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.21
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.22 To establish causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
16

J.M., Docket No. 17-1688 (issued December 13, 2018).

17

See S.H., Docket No. 18-1398 (issued March 12, 2019).

18

Supra note 12.

19

Id.

20

Supra note 3.

21

See C.W., Docket No. 17-1636 (issued April 25, 2018).

22

See T.F., Docket No. 17-0645 (issued August 15, 2018).

7

medical background, supporting such a causal relationship.23 The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.24 The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.25
While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence and to see that justice is done.26
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision regarding whether appellant has
met her burden of proof to establish that the acceptance of her claim should be expanded to include
RSD/CRPS.
Dr. Richlen treated appellant following her employment injury for exacerbations of her left
leg pain with swelling. On June 27, 2016 he diagnosed RSD of the left lower extremity causally
related to her dog bite at work on August 19, 2015. Dr. Richlen advised that appellant had
undergone an ultrasound due to her significant left leg swelling, but that the exacerbation of her
condition had resolved prior to testing.
On June 12, 2017 Dr. Richlen diagnosed RSD/CRPS due to appellant’s dog bit on her
lower left leg at work on August 19, 2015. He related that he had based his diagnosis on her pain,
hyperesthesia, swelling, and intermittent edema and warmth to palpation of the extremity.
Dr. Richlen indicated that diagnostic studies were unremarkable and that it was the diagnosis that
best explained appellant’s symptoms. In a report dated March 19, 2019, he advised that CRPS
frequently occurred after “an inciting event.” Dr. Richlen reviewed the history of appellant’s
August 19, 2015 dog bite to the left lower leg, noting that CRPS caused pain in excess of what
was normal given the injury due to inflammation and sensitization. He concluded that objective
findings on physical examinations, which included swelling, changes in skin temperature,
hyperalgesia, sweating, and reduced motion, supported the diagnosis of CRPS.
The Board finds that Dr. Richlen’s opinion is sufficient, given the absence of any opposing
medical evidence, to require further development of the record.27 The Board notes that his reports
are not contradicted by any substantial medical or factual evidence of record. While Dr. Richlen’s
reports are insufficiently rationalized to meet appellant’s burden of proof to establish her claim,
23

See S.A., Docket No. 18-0399 (issued October 16, 2018).

24

See P.M., Docket No. 18-0287 (issued October 11, 2018).

25

See F.H., Docket No .18-1238 (issued January 18, 2019).

26

T.E., Docket No. 18-1595 (issued March 13, 2019).

27

D.C., Docket No. 18-1664 (issued April 1, 2019).

8

they raise an uncontroverted inference between her diagnosis of RSD/CRPS and the accepted
employment injury and, therefore, are sufficient to require OWCP to further develop the medical
evidence and the case record.28
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence.29 OWCP has
an obligation to see that justice is done.30
The Board will, therefore, remand the case for further development of the medical
evidence. On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
evidence of record to an appropriate Board-certified specialist for an examination, diagnosis, and
a rationalized opinion as to whether she sustained RSD/CRPS causally related to her accepted dog
bite employment injury on August 19, 2015. After this and other such further development
deemed necessary, OWCP shall issue a de novo decision.31
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability, commencing March 1, 2016, causally related to her accepted August 19, 2015
employment injury. The Board further finds that the case is not in posture for decision regarding
whether she has met her burden of proof to establish that the acceptance of her claim should be
expanded to include the additional conditions of RSD/CRPS.

28

Id.

29

D.W., Docket No. 17-1884 (issued November 8, 2018).

30

X.V., Docket No. 18-1360 (issued April 12, 2019).

31

See supra note 27.

9

ORDER
IT IS HEREBY ORDERED THAT the August 30, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this opinion of the Board.
Issued: June 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

